DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal axis of the trough, longitudinal axis of the elongated section of the main member, a front side of the tool, a front end of the trough, a rear end of the trough must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both elongated section of the main member and elongated body of the main member.  Corrected drawing sheets in compliance 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: elongated body of the main member and elongated section of the main member appear to reference the same limitation however the instant specification does not clearly cite this relationship.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1,
on line 7, the limitation “the elongated second” is not supported in the drawings or the specification;
however on line 14, the limitation “the elongated body of the main member” appears to be used interchangeably with the limitation “the elongated section of the main member” throughout claim 1.
For purposes of compact prosecution, Examiner will cite the limitation “the elongated section of the main member” for lines 7 and 14.

on line 7, recites the limitation “the elongated second”.
There is insufficient antecedent basis for this limitation in the claim.
on line 14, recites the limitation “the elongated body of the main member”.
There is insufficient antecedent basis for this limitation in the claim.
on line 19, recites the limitations “the first side wall” and “the second side wall”.
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim2,
on line 8, the limitation the front side of the tool comprises a slot;
however on line 10, the limitation the slot in the floor of the trough causes confusion as to whether this is the same slot cited in line 8.
For purposes of compact prosecution, Examiner will cite the limitation” the slot of the front side of the tool” for lines 8 and 10.

on lines 1-2, recites the limitation “a first side wall” and “a second side wall”.
There is insufficient antecedent basis for this limitation in the claim. (because of claim 1 line 19)
on line 10, recites the limitation “the slot in the floor of the trough”.
There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 2-8, claims 2-8 rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pickens(US Patent No. 7,188,854 B1, hereinafter "Pickens").
Regarding Claim 1,
Pickens discloses a lifting mechanism apparatus for raising heavy machinery.(Col.1 ll.5-6)
Pickens also discloses a base arm comprised of a “C” channel beam having a left and right wall or flange(2,4).(Col.4 ll.16-18)


Therefore Pickens discloses

a tool(1) comprising:
a main member(see annotated figure below); 
and a pin(26);

 wherein the main member comprises an elongated section(see annotated figures below) with a distal end(see annotated figure below) and a proximal end(see annotated figure below);

 wherein the proximal end(see annotated figure below) of the elongated section of the main member is connected to a receiver(see annotated figure below)(“connected” via pin element 16 as illustrated in annotated figure below, Col.4 ll.41-46);

 wherein the receiver comprises a trough(see annotated figure below) that is configured to receive a brake shoe key(trough is an open channel in which a member has an open space which may receive a workpiece);

 wherein the elongated section(see annotated figure below) of the main member(see annotated figure below) has a longitudinal axis(see annotated figure below), the trough(see annotated figure below) has a longitudinal axis(see annotated figure below), and the longitudinal axis of the trough is parallel to the longitudinal axis of the elongated section of the main member(capable of being “parallel” as illustrated in Fig. 2; Col.5 ll.14-19);

 wherein the elongated section(see annotated figures below) of the main member comprises at least two holes(10,11) configured to receive an end of a pry bar( the holes(10,11) receive a pin in the shape of bar which have forces that act against a prying force, which is the same as applicants);

 wherein the at least two holes(10,11) in the elongated section(see annotated figures below) of the main member are spaced along a longitudinal axis(see annotated figures below) of the elongated section of the main member( “spaced along axis” as illustrated in annotated figure below);

 wherein the pin(26) comprises an elongated body(“elongated body” as illustrated in annotated figures below);

 and wherein a first side wall(12) and a second side wall(14) of the trough(see annotated figures below) each comprises an opening(22,24) that is configured to allow the elongated body of the pin(26) to pass through both openings simultaneously.(Col.4 ll.55-58)


    PNG
    media_image1.png
    696
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    492
    448
    media_image2.png
    Greyscale

Regarding Claim 3, Pickens discloses the invention of claim 1.
Pickens discloses
 the first side wall(12) and the second side wall(14) of the trough(see annotated figure above) are identical in size and shape(“identical” as illustrated in annotated figure above); and wherein each of the first and second side walls(12,14) comprises a proximal end(see annotated figure above) that is rounded(element 13 is “rounded” as illustrated in annotated figure above).

Regarding Claim 4, Pickens discloses the invention of claim 1.
Pickens discloses
 the trough(see annotated figure above) comprises a front end(see annotated figure above) and a rear end(see annotated figure above); and wherein both the front end and the rear end of the trough are open.(“open” as illustrated in annotated figure above)

Regarding Claim 5, Pickens discloses the invention of claim 1.
Pickens discloses
 the elongated section(see annotated figure above) of the main member(see annotated figure above) comprises a front edge(see annotated figure above) and a rear edge(see annotated figure above); and wherein the front edge and the rear edge of the elongated section of the main member are parallel to each other.(“parallel” as illustrated in annotated figure above)

Regarding Claim 6, Pickens discloses the invention of claim 1.
Pickens discloses
 the distal end(see annotated figure above) of the elongated section(see annotated figure above) of the main member(see annotated figure above) is rounded.(“rounded” as illustrated in annotated figure above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickens in view of Weinmeister (US Pub No. US 2016/0263408 A1, hereinafter "Weinmeister") 
Regarding Claim 2, Pickens discloses the invention of claim 1.
Pickens discloses
 the trough(see annotated figure above) of the receiver(see annotated figures above) is formed by the first side wall(12), the second side wall(14) and a floor(13);

 wherein the side walls(12,14) are parallel to each other(“parallel” as illustrated in annotated figures above, and the floor(13) is perpendicular to and situated between the first side wall and the second side wall(“perpendicular” and “situated between” as illustrated in annotated figures above); wherein the first side wall(12) is contiguous(“contiguous” per Merriam-Webster as “being in actual contact: touching along a boundary or at a point)” with the elongated section(see annotated figure above) of the main member(“contiguous” as illustrated in annotated figure above); wherein the floor(13) of the trough forms a front side of the tool(see annotated figure above).

Pickens is silent to 
the front side of the tool comprises a slot that is configured to receive a tip of a brake shoe key; and wherein the slot of the front side of the tool of the floor of the trough extends laterally across the front side of the tool

Weinmeister is also concerned with a tool for prying, pushing, or pulling.(mid. Para.66)
Weinmeister also discloses a slot(134) extends laterally across the front side of the tool which is configured to receive the pick or spike end of a standard halligan tool.(Fig.3A, mid. Para.60)
Therefore Weinmeister teaches
the front side of the tool comprises a slot(134) that is configured to receive a tip of a brake shoe key(slot is an open aperture in which a member has an open space which may receive a workpiece)
; and wherein the slot(134) of the front side of the tool extends laterally across the front side of the tool.(“front side of the tool” and “extends laterally” as illustrated in Fig. 3A)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor of the trough of Pickens by adding the a slot that is configured to receive a tip of a brake shoe key; and wherein the slot of the front side of the tool of the floor of the trough extends laterally across the front side of the tool of Weinmeister in order to aid in increased leverage force of the tool(mid. Para.60)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickens.
Regarding Claim 7, Pickens discloses the invention of claim 1.
Pickens discloses
 the receiver(see annotated figure above) has a length; wherein the elongated section(see annotated figure above) of the main member has a length

Pickens does not explicitly disclose
 the length of the receiver is approximately one-third of the length of the elongated section of the main member.

Pickens discloses the claimed invention except for the length of the receiver is approximately one-third of the length of the elongated section of the main member.  It would have been obvious to one having ordinary skill in the art at the time the the length of the receiver is approximately one-third of the length of the elongated section of the main member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)

Further, Examiner notes Applicant has not assigned any criticality to the specific the length of the receiver, describing only generally “Note that the length of the receiver 5 (measured from distal end C to proximal end D) is approximately one-third the length of the elongated section 4 (measured from distal end X to proximal end D).,” without explaining any criticality of the claimed ranges.  Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art to select a particular size relationship based on the particular application and operational parameters including, including sizes of the length of the receiver is approximately one-third of the length of the elongated section of the main member that were consistent with the claimed relationship.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickens in view of Munroe (US Patent No. 3,601,245, hereinafter "Munroe")
Regarding Claim 8, Pickens discloses the invention of claim 1.
Pickens is silent to 
the pin is attached to the elongated section of the main member with a cable.

Munroe is concerned with an industrial apparatus comprised of foldable arm members(64) extending radially around the ring member(61).(Fig.5, Col.4 ll.37-39)


Therefore Munroe teaches
the pin is attached to the elongated section of the main member with a cable.(Col.4 ll.64-69)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the pin and elongated section of the main member of Pickens, as modified by adding the pin is attached to the elongated section of the main member with a cable of Munroe in order to aid in keeping the pin available at all times.(Col.4 ll.64-69)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lander (US Patent No. 9,364,945 B1) is also concerned with a tool for pulling and disassembling.
Goulter (US Patent No. 4,572,494) is also concerned with hand-held tools to push objects apart, to raise or lower objects.
Allen et al. (US Pub No. 2010/0115705 A1) is also concerned with a utility multi-use bar used for removing fasteners and prying workpieces.
Streen et al. (US Pub No. US 2017/0014883 A1) is also concerned with hand-held tools with contoured profiles and edges.
Shearer et al. (US Pub No. 2016/0281885 A1) is also concerned with square tubing members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723      
                                                                                                                                                                                                  /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723